SARTAIN, Judge.
This case was tried on November 17, 1966, and the suit was dismissed by the district judge on that date, without taking the case under advisement. Final judgment was signed on November 28, 1966. Since the case was not taken under advisement by the judge prior to his decision, no one was entitled to notice of judgment, and the delay for petitioning for a new trial began to run on November 29, 1966, a Tuesday. No new trial having been requested, the delay for applying for an appeal began to run on December 2, 1966. The order granting the appeal was signed on February 14, 1967, conditioned upon bond in the amount of $250.00 being furnished. The bond, dated March 15, 1967, was not filed in the record until March 20, 1967, over 100 days after December 2, 1966.
Since Article 2087 of the Code of Civil Procedure requires that the order be signed and the security furnished within 90 days from that date, the appeal herein was never properly perfected. This court is, therefore, without jurisdiction to entertain the appeal and it is accordingly dismissed, at appellant’s cost. Article 2162, Code of Civil Procedure.
Appeal dismissed.